Case 4:16-cv-00624-DPM Document 193 Filed 05/15/20 Page 1of 4

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

BRIAN WHITLEY, Individually and
on Behalf of All Others Similarly Situated PLAINTIFF

Vv. No. 4:16-cv-624-DPM

BAPTIST HEALTH; BAPTIST HEALTH

HOSPITALS; DIAMOND RISK

INSURANCE LLC; CONTINENTAL

CASUALTY COMPANY; ADMIRAL

INSURANCE COMPANY; ADMIRAL

INDEMNITY COMPANY; IRONSHORE

INDEMNITY, INC.; and IRONSHORE

SPECIALTY INSURANCE CO. DEFENDANTS

ORDER
1. The Court appreciates the parties’ prompt and focused briefs.

They’re helpful.

e Uninsured Motorist/ Underinsured Motorist Coverage
The Court confirms its tentative ruling. Whitley is correct.
UM/UIM policies are other sources covered by the class
definition. Baptist’s standing objection is overruled. This is,

in a sense, the same issue as with payment damages. The
Case 4:16-cv-00624-DPM Document 193 Filed 05/15/20 Page 2 of 4

common issue predominates despite some variations
between liability coverage and UM/UIM coverage. For
either form of coverage, if Baptist maintained or asserted
liens after accepting a health insurer’s payment, a class
member could sustain damages tied to her eventual
recovery. And those damages, in either scenario, track
Whitley’s contract and ADTPA liability theories. Comcast
Corp. v. Behrend, 133 S. Ct. 1426, 1433 (2013).

e Copayments/Deductibles/Coinsurance
Baptist is correct. While the insurers are obligated to make
full payment to Baptist, each provider agreement is quite
clear that the patient remains obligated for certain things:
copayments, deductibles, coinsurance, and services not
covered by the insurance plan. In other words, the insurers’
“full payment” obligation does not eliminate a class
member’s obligation to make some payments to the

healthcare provider at the margin.

e Medical Payments & Personal Injury Protection
These other sources remain excluded. Baptist argues they

should be excluded because they are always primary under

-2-
Case 4:16-cv-00624-DPM Document 193 Filed 05/15/20 Page 3 of 4

Rule 21. But being primary is not dispositive; third-party
liability coverage is also primary. ARK.CODE ANN.
§ 23-89-215. In Whitley’s case, after accepting payment from
his health insurer, Baptist pressed a lien tied to a primary
form of coverage. But, unlike in the liability and UM/UIM
coverage scenarios, Whitley hasn’t provided sufficient
clarity about class members’ entitlement to any
Medpay/PIP recovery. Assuming Baptist improperly
collected these benefits, much of the money would need to
be disgorged to the non-party insurers, not the class. Sorting
that, as well as the possibility of some covered expenses
having been incurred by some class members—not to
mention the interplay of Arkansas’s Medpay/PIP statutes,
and the Arkansas cases—casts too many shadows on
predominance for the class to seek or collect damages
related to Medpay/PIP coverage. ARK. CODE ANN.
§§ 23-89-202 & 204; Crockett v. Shelter Mutual Insurance Co.,
2019 Ark. 365, 589 S.W.3d 369 (2019); United Services
Automobile Association v. Norton, 2020 Ark. App. 100,
596 S.W.3d 522 (2020).
Case 4:16-cv-00624-DPM Document 193 Filed 05/15/20 Page 4 of 4

2. To embody the Court's decisions on all of the recent disputes,

the class definition is modified as follows:

All Arkansas residents who, since 30 July 2011,
received any type of healthcare treatment from any
Arkansas entity owned, controlled, or managed by
Baptist Health or Baptist Health Hospitals; (i) the
treatment was covered by valid, in network, health
coverage that was underwritten, administered, or
supported by (a) QualChoice of Arkansas, (b) Health
Advantage, (c) Blue Cross Blue Shield, (d) Humana,
(ec) Aetna, or (f) UnitedHealthcare; (ii) Baptist
submitted the charges for the treatment to the patient's
health insurer for payment; (iii) Baptist accepted
payment from the health insurer for the treatment;
(iv) Baptist (itself or through its agents) sought
payment for the treatment from sources other than the
health insurer by maintaining or asserting hospital
lien(s) for the treatment after accepting payment from
the health insurer; and (v) the individual sustained
damages. Sources other than the health insurer
exclude Medicare, Medicaid, Medicare Advantage,
worker’s compensation, medical payments coverage,
and personal injury protection. Covered liens include
only those for amounts exceeding copayments,
deductibles, coinsurance, and services not covered by
the health insurance plan.

So Ordered.

 

DP. Marshall Jr.
United States District Judge

 
